DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/03/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (USPG Pub No. 2012/0170142), hereinafter “Hsieh”.
	Regarding claim 1, Hsieh discloses an optical imaging system (see Fig. 1A, Table 1) comprising: a first lens (110) having a negative refractive power (see Fig. 1A, Table 1); a second lens (120) having a negative refractive power (see Fig. 1A, Table 1); a third lens (130) having a positive refractive power (see Fig. 1A, Table 1); a fourth lens (140) having a positive refractive power and an object-side surface that is concave in a paraxial region thereof (see Fig. 1A, Table 1); a fifth lens (150) having a positive refractive power (see Fig. 1A, Table 1); a sixth lens (160) having a negative refractive power, wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see Fig. 1A, Table 1), and two lenses (150 and 160) that are adjacent to each other among the first to sixth lenses are cemented to each other to form a cemented lens (Paragraph 64).
Regarding claim 2, Hsieh discloses wherein an object-side surface of the first lens is convex in a paraxial region thereof, and an image-side surface of the first lens is concave in a paraxial region thereof (see Fig. 1A, Table 1).
Regarding claim 3, Hsieh discloses wherein an object-side surface of the second lens is convex in a paraxial region thereof, and an image-side surface of the second lens is concave in a paraxial region thereof (see Fig. 1A, Table 1).
Regarding claim 4, Hsieh discloses wherein an object-side surface of the third lens is Convex in a paraxial region thereof (see Fig. 1A, Table 1).
Regarding claim 5, Hsieh discloses wherein an image-side surface of the third lens is Convex in a paraxial region thereof (see Fig. 1A, Table 1).
Regarding claim 6, Hsieh discloses wherein an image-side surface of the third lens is concave in a paraxial region thereof (Table 4).
Regarding claim 7, Hsieh discloses wherein an image-side surface of the fourth lens is convex in a paraxial region thereof (see Fig. 1A, Table 1) (see Fig. 1A, Table 1).
Regarding claim 8, Hsieh discloses wherein an object-side surface of the fifth lens is convex in a paraxial region thereof, and an image-side surface of the fifth lens is convex in a paraxial region thereof (see Fig. 1A, Table 1).
Regarding claim 9, Hsieh discloses wherein an object-side surface of the sixth lens is concave in a paraxial region thereof, and an image-side surface of the sixth lens is concave in a paraxial region thereof (Table 6).
Regarding claim 11, Hsieh discloses wherein the fifth lens and the sixth lens are cemented to each other (Paragraph 64).
Regarding claim 12, Hsieh discloses wherein the fourth lens is made of glass (Paragraph 60).
Regarding claim 15, Hsieh discloses wherein 10 mm < |R13| is satisfied, where R13 is a radius of curvature of an image-side surface of the sixth lens in a paraxial region thereof (Table 1).
Regarding claim 17, Hsieh discloses further comprising a filter (170) and a cover glass (180) both disposed between the sixth lens and the imaging plane (Paragraph 66).
Regarding claim 19, Hsieh discloses wherein a radius of curvature of an image- side surface of the fifth lens and a radius of curvature of an object-side surface of the sixth lens are substantially the same (Table 1).
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (USPG Pub No. 2016/0178885), hereinafter “Harada”.
Regarding claim 20, Harada an optical imaging system (see Fig. 1) comprising: a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4), a fifth lens (L5), and a sixth lens (L6) sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see Fig. 1), wherein three lenses of the first to sixth lenses each have a positive refractive power (Paragraphs 10-12), three other lenses of the first to sixth lenses each have a negative refractive power (Paragraphs 9-12), two lenses (L2 and L3) that are adjacent to each other among the first to sixth lenses are cemented to each other to form a first cemented lens (CE1) (see Fig. 1), two other lenses (L5 and L6) that are adjacent to each other among the first to sixth lenses are cemented to each other to form a second cemented lens (CE2) (see Fig. 1), the two lenses forming the first cemented lens (CE1) have refractive powers having signs that are opposite to each other (Paragraph 10), and the other two lenses forming the second cemented lens (CE2) have refractive powers having signs that are opposite to each other (Paragraph 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (USPG Pub No. 2012/0170142) in view of Harada (USPG Pub No. 2016/0178885).
Regarding claim 10, Hsieh discloses the claimed invention, but does not specify wherein the second lens and the third lens are cemented to each other. In the same field of endeavor, Harada discloses wherein the second lens (L2) and the third lens (L3) are cemented to each other (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Hsieh with wherein the second lens and the third lens are cemented to each other of Harada for the purpose of providing a lens system that corrects various aberrations including lateral chromatic aberration and is capable of maintaining high resolution (Paragraph 7).
Regarding claim 16, Hsieh discloses the claimed invention, but does not specify further comprising a stop disposed between the third lens and the fourth lens. In the same field of endeavor, Harada discloses further comprising a stop disposed between the third lens and the fourth lens (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Hsieh with further comprising a stop disposed between the third lens and the fourth lens of Harada for the purpose of providing a lens system capable of maintaining high resolution (Paragraph 7).
	Regarding claim 18, Hsieh discloses the claimed invention, but does not specify wherein a radius of curvature of an image-side surface of the second lens and a radius of curvature of an object-side surface of the third lens are substantially the same. In the same field of endeavor, Harada discloses wherein a radius of curvature of an image-side surface of the second lens (L2) and a radius of curvature of an object-side surface of the third lens (L3) are substantially the same (see Fig. 1, Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Hsieh with wherein the second lens and the third lens are cemented to each other of Harada for the purpose of providing a lens system that corrects various aberrations including lateral chromatic aberration and is capable of maintaining high resolution (Paragraph 7).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (USPG Pub No. 2012/0170142) in view of Liao et al. (USPG Pub No. 2019/0170969), hereinafter “Liao”.
Regarding claim 13, Hsieh discloses the claimed invention, but does not specify wherein either one or both of the object- side surface of the fourth lens and an image-side surface of the fourth has an aspherical shape. In the same field of endeavor, Liao discloses wherein either one or both of the object- side surface of the fourth lens and an image-side surface of the fourth has an aspherical shape (Paragraphs 64, 142). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Hsieh with wherein either one or both of the object- side surface of the fourth lens and an image-side surface of the fourth has an aspherical shape of Liao for the purpose of eliminating aberrations and decreasing the required number of lens elements (Paragraph 64).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (USPG Pub No. 2012/0170142) in view of Kubota (USPG Pub No. 2014/0139931).
Regarding claim 14, Hsieh discloses the claimed invention, but does not specify wherein the fifth lens has a largest effective radius among the first to sixth lenses. In the same field of endeavor, Kubota discloses wherein the fifth lens has a largest effective radius among the first to sixth lenses (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging system of Hsieh with wherein the fifth lens has a largest effective radius among the first to sixth lenses of Kubota for the purpose of providing a high performance imaging device (Paragraph 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/19/2022